 This document was signed electronically on August 14, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: August 14, 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757 (AMK)
                                                       1
 FIRSTENERGY SOLUTIONS CORP., et al.,                               )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )

                     AGREED ORDER GRANTING MOTION OF
             PNC BANK, NATIONAL ASSOCIATION FOR RELIEF FROM STAY

          Upon the motion [Docket No. 2885] (the “Motion”)2 of PNC Bank, National Association

 (the “Movant”) for relief from the automatic stay imposed by 11 U.S.C. § 362 or in the

 alternative, adequate protection payments, as more fully set forth in the Motion; and the Court

 having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage LLC (6928), case no. 18-50764. The Debtors’
 address is 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.




18-50757-amk         Doc 3033        FILED 08/14/19          ENTERED 08/14/19 12:55:38                 Page 1 of 5
 the Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the

 Court having found that venue of the cases and the Motion in this district is proper pursuant to 28

 U.S.C. §§ 1408 and 1409; and the Court having found that the Movant provided appropriate

 notice of the Motion and the opportunity for any response to, and a hearing on, the Motion under

 the circumstances; and no response or objection to the Motion having been filed prior to the end

 of the required notice and response period; and section E.i.b of the amended case management

 order in these chapter 11 cases [Docket No. 280] and Local Bankruptcy Rule 9013-1(d); and the

 Movant and FirstEnergy Nuclear Operating Company (“FENOC”) having reached an agreement

 on the terms of this order (the “Order”); and the Court having reviewed the Motion; and the

 Court having determined that the legal and factual bases set forth in the Motion establish just

 cause for the relief granted herein; and upon all of the proceedings had before the Court; and

 after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      Pursuant to sections 105 and 362 of the Bankruptcy Code, the automatic stay is

 hereby modified to allow the Movant to (i) name FENOC as a defendant in a state court

 foreclosure action against the real property located at 951 Columbia Ct, Painesville, OH 44077

 (the “Collateral”) and (ii) proceed in such foreclosure action; provided that, notwithstanding

 anything in this Order to the contrary, the automatic stay shall be modified by this Order solely

 with respect to FENOC’s lien on the Collateral.

        3.      The parties are authorized, but not directed, to take all actions necessary to

 effectuate the relief granted pursuant to this Order.

        4.      Notice of the Motion as provided therein shall be deemed good and sufficient.




                                                   2


18-50757-amk       Doc 3033      FILED 08/14/19          ENTERED 08/14/19 12:55:38      Page 2 of 5
        5.         Notwithstanding the possible applicability of Bankruptcy Rules 7062, 9014, or

 otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

        6.         The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

                                                  ###




                                                    3


18-50757-amk         Doc 3033     FILED 08/14/19        ENTERED 08/14/19 12:55:38          Page 3 of 5
 SUBMITTED BY:

 /s/ Bridget A. Franklin
 BROUSE MCDOWELL LPA
 Marc B. Merklin (0018195)
 Kate M. Bradley (0074206)
 Bridget A. Franklin (0083987)
 388 South Main Street, Suite 500
 Akron, OH 44311-4407
 Telephone: (330) 535-5711
 Facsimile: (330) 253-8601
 mmerklin@brouse.com
 kbradley@brouse.com
 bfranklin@brouse.com

  - and -

 AKIN GUMP STRAUSS HAUER & FELD LLP
 Ira Dizengoff (admitted pro hac vice)
 Lisa Beckerman (admitted pro hac vice)
 Brad Kahn (admitted pro hac vice)
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 idizengoff@akingump.com
 lbeckerman@akingump.com
 bkahn@akingump.com

  - and -

 Scott Alberino (admitted pro hac vice)
 Kate Doorley (admitted pro hac vice)
 2001 K Street N.W.
 Washington, D.C. 20006
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 salberino@akingump.com
 kdoorley@akingump.com

 Counsel for FirstEnergy Nuclear Operating Company


   - and -




                                            4


18-50757-amk     Doc 3033      FILED 08/14/19   ENTERED 08/14/19 12:55:38   Page 4 of 5
 /s/ Stephen R. Franks
 MANLEY DEAS KOCHALSKI LLC
 Stephen R. Franks (0075345)
 Edward H. Cahill (0088985)
 Adam B. Hall (0088234)
 John R. Cummins (0036811)
 Karina Velter (84781)
 Sarah E. Barngrover (28840-64)
 P.O. Box 165028
 Columbus, OH 43216-5028
 Telephone: (614) 220-5611
 Facsimile: (614) 627-8181
 srfranks@manleydeas.com

 Counsel for Movant




                                        5


18-50757-amk    Doc 3033   FILED 08/14/19   ENTERED 08/14/19 12:55:38   Page 5 of 5
